BY THE COURT
Two .alienists testified that in their opinion Griffith is sane. The superintendent of the hospital and his medical staff express *314the opposite view. The two testifying for the petitioner were in contact with Griffith for an hour or two. The hospital physicians have been in contact with him for several months. If Griffith is insane the evidence of it is in what are claimed to be delusions from which he suffers. Whether the beliefs of Griffith are delusions or beliefs which he is justified in holding is the sole question. One of these beliefs relates to his wife’s fidelity. It is claimed for him that inasmuch as his wife told him she had been unfaithful and adheres to her story on the witness stand he can not be said to be deluded because he believes it to be true. Tf that were the whole story the contention of the applicant would be a strong one. There were other evidences of delusion however that are not accounted for. The decree of the trial court was in accordance with the weight of the evidence.
Middleton, PJ., Mauck and Blosser, JJ., concur.